PER CURIAM.
Appellant seeks review by interlocutory appeal, pursuant to the provisions of F.S. section 924.071(1), F.S.A., of a pretrial order suppressing evidence procured without a search warrant.
We have carefully reviewed the transcript of the testimony adduced at the hearing before the court on appellees’ motion to suppress and conclude, as did the trial court, that the search which produced the evidence complained about was unlawfully conducted and the fruits thereof inadmissible as evidence at the trial. The order appealed is therefore affirmed.
CARROLL, DONALD K., Acting C. J., and WIGGINTON and RAWLS, JJ., concur.